Citation Nr: 0534663	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-17 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from November 1956 to November 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 RO decision that denied the 
veteran's application to reopen the claim of service 
connection for a ringing in the ears.

The veteran provided testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in September 2005.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The RO denied service connection for tinnitus in an 
October 1994 decision.  Although he was duly notified of this 
decision and of his appellate rights, the veteran did not 
timely appeal the decision.

2.  The evidence submitted since the last final decision of 
October 1994 includes private medical records and testimony 
and statements from the veteran; the additional evidence was 
not previously before agency decisionmakers and bears 
directly and substantially upon the specific matter under 
consideration.  This evidence is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for tinnitus in the left ear.

3.  The above evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for tinnitus in the right ear.

4.  The veteran's tinnitus of the left ear is reasonably 
shown to have had its origins during the veteran's period of 
active service. 

CONCLUSIONS OF LAW

1.  The October 1994 rating decision that denied a claim for 
a service connection for tinnitus is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

2.  The evidence presented since the October 1994 rating 
decision is new and material as to the left ear; the claim 
for service connection for tinnitus in the left ear is 
reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a), 3.303, 20.1100, 20.1103 (2005).

3.  The evidence presented since the October 1994 rating 
decision is not new and material as to the right ear; the 
claim for service connection for tinnitus in the right ear is 
not reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a), 3.303, 20.1100, 20.1103 (2005).

4.  With resolution of all reasonable doubt in the veteran's 
favor, tinnitus of the left ear was incurred during active 
military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

In the present case, the Board reopens the claims for service 
connection for tinnitus and grants service connection for 
tinnitus of the left ear. Further, the Board finds that the 
provisions of VCAA also have been satisfied as to the right 
ear. Under these circumstances, which are only of benefit to 
the veteran, there is no prejudice in adjudicating his 
application to reopen the claim for service connection for 
tinnitus and granting service connection for tinnitus of the 
left ear without further discussion of the VCAA.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Analysis

New and Material Evidence

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1100 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F. 3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2005);  
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence 
that relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establish that the disorder was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001 with respect to the standard for reopening claims 
contained in § 3.156(a).  The provisions of § 3.156(b) are 
only applicable to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The amendment is 
applicable in this case because the appellant filed his 
current application to reopen a claim for service connection 
for tinnitus in August 2003.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the veteran's original claim for service 
connection for tinnitus in an October 1994 rating decision, 
which was not appealed and became final.  That decision was 
based on a lack of evidence of a current diagnosis of 
tinnitus that was linked to service.  It was noted that the 
veteran's service medical records did not exist or were 
unavailable at the NPRC due to a 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis.  It was further 
observed that the veteran had no hearing in his right ear 
following surgery in November 1988 for an acoustic tumor.

The evidence submitted in support of the veteran's current 
application to reopen his claim for tinnitus consists of 
private medical treatment reports, written statements 
submitted by the veteran, and hearing testimony.  A March 
2003 private medical treatment record reveals a diagnosis of 
tinnitus.  In written statements along with his September 
2005 hearing testimony, the veteran essentially states that 
during service, he was struck in the head with a butt end of 
a rifle.  He became unconscious and when he woke up he had 
ringing in both ears.  He stated that he went to see a 
physician in service for the ringing in his ears.  
Subsequently, in 1988 he developed an acoustic tumor which 
was removed.  As a result of the tumor operation he lost 
hearing in the right ear.  He reported that he still 
experiences constant ringing in his left ear.     

Since the October 1994 RO decision, the evidence shows that 
the veteran is currently diagnosed with tinnitus and an 
indication that the tinnitus had its onset in service.  The 
Board finds that the additional evidence in question is new 
because it was not previously submitted to agency 
decisionmakers and is neither cumulative nor redundant, and 
the lay evidence is material because it relates to an 
unestablished fact necessary to substantiate the veteran's 
claim in that it suggests the veteran's tinnitus in the left 
ear began during service.  Evidence that relates a current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  (Emphasis 
added.)  The Board finds that the veteran's own statement 
that he has had persistent ringing in his left ear since 
service is competent evidence in showing an in-service onset 
and continuity of symptomatology thereafter.  This evidence 
raises a reasonable possibility of substantiating the claim.  
As such, the submittal of the evidence requires that the 
veteran's claim for tinnitus be reopened and adjudicated upon 
the merits.
 
With respect to the right ear, the testimony provided by the 
veteran does not raise a reasonable possibility of 
substantiating the claim for service connection for tinnitus 
in that ear. He testified, and the medical evidence confirms, 
that he has lost his hearing and has no tinnitus in the right 
ear since surgery for an acoustic tumor in 1988. Therefore, 
the veteran's claim for tinnitus in the right ear is not 
reopened.  38 U.S.C.A. §§ 1110, 5108; 38 C.F.R. §§ 3.104, 
3.156(a), 3.303, 20.1100, 20.1103.


Service Connection 

Inasmuch as the Board has reopened the claim for service 
connection for tinnitus, the next question to be considered 
is whether service connection for tinnitus is warranted based 
on the evidence of record.  

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As noted above, the veteran's service medical records are 
unavailable for review, presumably destroyed in the 1973 fire 
at NPRC. The only evidence of in-service treatment and/or 
diagnosis of tinnitus comes from the veteran's own 
assertions.  At the veteran's hearing in September 2005, the 
veteran testified that he did not have any ringing in the 
ears when he entered service, but that upon leaving service 
he had ringing in the ears.  

The recent medical evidence shows that the veteran has 
tinnitus of the left ear as he has lost hearing in the right 
ear.  He has reported in-service injury after which he 
noticed ringing in his ears and that he saw a physician in 
service with complaints of ringing in the ears.  The Board 
finds such history to be credible, particularly in the face 
of post-service evidence of tinnitus.  Although the veteran's 
tinnitus was not diagnosed until a number of years after 
discharge from service, the Board is satisfied that the onset 
of the disability cannot be clearly dissociated from the 
veteran's military service.

The factual circumstances in this case present a situation in 
which the evidence is at least in equipoise as to whether 
tinnitus of the left ear had its origins during service.  
After resolving all reasonable doubt in favor of the veteran, 
and for the foregoing reasons, the Board finds that service 
connection for tinnitus of the left ear is warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

The claim for service connection for tinnitus in the right 
ear is not reopened; the appeal as to this issue is denied.

Service connection for tinnitus of the left ear is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


